EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carlyn	 Anne Burton on 8/31/22.

The application has been amended as follows: 
Replace “consisting of hydroxypropyl guar, carboxymethylhydroxypropyl guar, cationic hydroxyalkyl guar, neutral hydroxyalkyl guar, carboxyalkyl guar, hydroxyethylated guaran derivatives, hydroxypropylated guaran derivatives, carboxymethylated carubin derivatives, hydroxypropylated cassia gum derivatives, carboxymethylated cassia gum derivatives, and mixtures thereof” 
with 
“consisting of a hydroxypropyl guar, a carboxymethylhydroxypropyl guar, a cationic hydroxyalkyl guar, a neutral hydroxyalkyl guar, a carboxyalkyl guar, a hydroxyethylated guaran derivative, a hydroxypropylated guaran derivative, a carboxymethylated carubin derivative, a hydroxypropylated cassia gum derivative, a carboxymethylated cassia gum derivative, and mixtures thereof” in claim 23. 

	Replace “the galactomannan is selected from the group consisting of guar, guar derivatives, and mixtures thereof.” with “the galactomannan is a guar derivative.” in claim 33. 

Replace “guar with carboxymethylhydroxypropyl groups” with “carboxymethylhydroxypropyl guar” in claim 40. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Burdick is regarded as the closest prior art of record. 
Burdick, example 2, teaches 30 parts of fertilizer grade diammonium sulfate and 25 parts of carboxymethylhydroxyethyl cellulose and 45 parts water. 
The weight ratio of the diammonium sulfate to water soluble polymer is 1.2.
Although Burdick teaches the weight ratio of the diammonium sulfate to water soluble polymer is 1.2, Burdick does not teach the weight ratio between the ammonium sulfate and the galactomannan is between 100 and 4 as claimed in claim 23. 
There is no motivation to increase this weight ratio to obtain the weight ratio between the ammonium sulfate and the galactomannan as claimed in claim 23. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        9/1/22